PER CURIAM.
Petitioner’s license to practice dentistry was suspended for six months upon a determination by the Board of Dental Examiners that he had referred a patient to a dental laboratory for the fitting of a denture, in other words, for the purpose of dental treatment by a person not licensed to practice dentistry. On review, petitioner contends only that there was an absence of substantial evidence to so find and that the penalty was excessive.
On the evidentiary question, petitioner argues that the substantial evidence for which we review under ORS 183.482(8)(d) must be clear and convincing. The argument is misconceived. The statutory substantial evidence rule requires us to review for that quantum of evidence. The various standards of proof (e.g., preponderance, clear and convincing, beyond reasonable doubt) are directions to the fact finder as to the degree of certainty which must exist in the mind of the fact finder as to any finding of fact. They are not applicable on appeal and we do not weigh the evidence to assess its degree of persuasiveness. We may only examine the record for the existence of substantial evidence.
Regarding sanction, see, Mary’s Fine Food, Inc. v. OLCC, 30 Or App 435, 567 P2d 146 rev pending (1977).
There being no other challenges to the order, it is affirmed.
Affirmed.